Title: Thomas Jefferson to James Monroe, 3 November 1812
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir Monticello Nov. 3. 12. 
            The strange jumble of names, places, & titles on the inclosed letter seemed to authorise me to open it, as it does also to forward it to you. yet it properly belongs to neither of us but to the Secretary of the Treasury to whom it makes splendid promises.Our election of electors took place yesterday. a general assurance that there would be no opposition ticket prevented half the voters from coming. 300. votes were given for the republican ticket, & 68. for Federal persons. our neighbor Capt Meriwether took the lead of the last to whom he has now gone over. his pretext is the war; but the real grounds some opposition he has met with from mr Randolph & myself in views which affecting our interests very injuriously, we had a right to oppose. he prophecies to the people they will get nothing for their wheat & flour. this is bold, in the teeth of the fact that they are now offered 10½ D. and see that foreign prices are from 25. to 40. D. the barrel. such as never before were heard of, and cannot fail to extend their influence to us. I hope you have not sold yours. what the maximum will be it is impossible to say till March or April, the regular season for it; but probably as high as ever was known, if Congress do nothing to prevent exportation which I think it impossible they should do.I am anxious to hear that Dearborne & Harrison have made simultaneous movements so as to oblige the enemy to meet them with divided force. the possession of Malden & Montreal would yet close the campaign satisfactorily, and make Canada the pledge or the price of indemnifications. ever affectionately Yours
            
              Th:
              Jefferson
          
          
            P.S. Nov. 4. I forgot to mention M. de Lormerie, on whose behalf I spoke to you when here. he wishes to be permitted to return to France in a public vessel. I inclose you his letter, in answer to which I have informed him he must not expect personal notice from your office when a vessel may be going. that he may generally know it thro’ the public papers, & must be on the look-out for himself.
          
        